Mr. Justice Thomas delivered the opinion of the court : Claimant is one of the judges of the Supreme Court of Illinois. He was elected to succeed himself June 6,1927. The Act of June 21, 1923, provides: Until the first Monday in June, 1924, the salary of each judge of the Supreme Court shall be ten thousand dollars annually. After the first Monday in June, of the year 1924, the salary of each judge of the Supreme Court who is elected after this Act takes effect, shall be fifteen thousand dollars annually. (Sec. 83, ch. 53, Smith-Hurd Revised Statutes of Í927). Claimant’s term of office as judge of the Supreme Court began on the first Monday in June, 1927. (Sec. 6, article 6, Constitution 1870). By the provisions of the Act of June 21, 1923, his salary is $15,-000.00 annually after that date. This salary cannot be increased or diminished during the term for which he was elected. (Sec. 7, art. 6, Const, of 1870). It was the duty of the General Assembly of 1925 to make an appropriation for the payment of claimant’s salary at the rate of $15,000.00 from June 6, 1927, to June 30, 1927. (Sec. 18, art. 4, Const, of 3870). The General Assembly of 1925 made an appropriation for the payment of salaries of judges of the Supreme Court to June 30, 1927, at $10,000.00 per year. By some oversight no appropriation was made for the payment of the increase of salary from June 6,1927, to June 30,1927. Claimant was paid for the month of June, 1927, at the rate of $10,000.00 per year, which left a balance due him of $333.33 for that month. This amount was not paid because no appropriation had been made for its payment by the General Assembly. Under the provisions of section 7 of article 6 of the Constitution and the Act of June 21, 1923¿ the State owes him that sum. It is, therefore, ordered'that claimant be and he is aivarded the sum of $333.33.